IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

LATONYA HUMPHRIES AND LEAH
WICK,

Plaintiff,
Case No.: 1:19-cv-00070-GHD-RP

INTERSTATE REALTY

)
)
)
)
)
v. )
)
MANAGEMENT COMPANY, )
| )

)

Defendant.

 

AGREED ORDER DISMISSING TITLE VII CLAIM
OF PLAINTIFF LEAH WICK WITH PREJUDICE

 

On October 25, 2019, Defendant Interstate Realty Management Company (“IRMC”)
moved this Court for Judgment on the Pleadings with Respect to the Title VII Claim of Plaintiff
Leah Wick. Plaintiff Wick, through counsel, agrees that dismissal of her Title VII claim is
appropriate and hereby indicates her consent to such dismissal with prejudice.

The parties agree that the Court should retain jurisdiction over Plaintiff Wick’s remaining
state law claim alleging a violation of Mississippi public policy. The Title VII claim of Plaintiff
Latonya Humphries remains in the case, and Humphries has pled a state-law claim identical to that
of Plaintiff Wick. The Parties believe that the state laws claims of Humphries and Wick share a
common nucleus of operative fact and that it will not unduly burden the Court or the Parties to

continue to litigate Wick’s state law claim in this forum despite dismissal of her Title VII claim.
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff Leah Wick’s
Title VII claim, stated in the First Amended Complaint under Count II-Opposition Clause, is
dismissed with prejudice. oo

SO ORDERED, this the Gow of November, 2019.

Le Hb awBar

Senior U.S. District Judge

 
